Citation Nr: 0901193	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as a result of exposure to chemical 
agents.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2005, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.  In April 2007, 
the veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In a July 2007 decision, the Board denied entitlement to 
service connection for type II diabetes mellitus, to include 
as due to Agent Orange exposure.  In June 2008, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion to remand this appeal to the Board.

In its July 2007 decision, the Board referred the veteran's 
claim for entitlement to service connection for a liver 
disorder to the RO for appropriate action.  Although some 
development has been undertaken, the record does not contain 
a final action on such claim.  Thus, this claim is once again 
REFERRED to the RO for any action deemed necessary.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but he was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  Thus, 
on remand, the RO/AMC should provide corrective notice.

The veteran contends that he is entitled to service 
connection for type II diabetes mellitus as result of 
exposure to chemical agents in service, to include Agent 
Orange, Dichloro-Diphenyl-Trichloroethane (DDT), 
Trichloroethylene (TCE), and Tetrachloroethylene (PCE).  He 
alleges that such in-service chemical exposure resulted from 
performing his duties in the military, which included 
spraying herbicides and pesticides, being exposed to planes 
flying in from Vietnam which contained chemical residue, 
carrying barrels in which the aforementioned chemicals were 
stored, and at one time having to bury a number of these 
barrels.  He also asserts that such in-service chemical 
exposure took place when he was stationed at Columbus Air 
Force Base in Mississippi; at Wakkanai Air Station in Japan; 
and at Moody Air Force Base in Georgia.  

Competent medical evidence reflects that the veteran has been 
diagnosed with type II diabetes mellitus.  The record shows 
that such diagnosis was initially made in March 1989, as 
documented by private treatment records.  Private treatment 
records also reflect that the veteran received treatment for 
diabetes as early as January 1987.  However, at his April 
2007 video conference hearing, the veteran testified that he 
had been diagnosed as a diabetic by Dr. P. as early as 1970.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of type II diabetes mellitus.  
Service personnel records confirm that the veteran served at 
Columbus Air Force Base in Mississippi from February 1960 to 
July 1965 as a roads and grounds specialist and a service 
call clerk; at Wakkanai Air Station in Japan from January 
1966 to December 1966 as a snow remover equipment operator 
and a work control supervisor; and at Moody Air Force Base in 
Georgia from December 1966 to October 1967 as a work control 
specialist.  Reviews of his performance as a roads and 
grounds specialist at Columbus Air Force Base show that his 
duties in that position included maintaining and repairing 
runways, walks, roads, parking lots, related storm drainage 
systems, and water and sewer lines; mixing, blending, and 
treating surface material; finishing surfaces by pouring, 
paving, spreading, leveling, and smoothing; and establishing 
lawns and vegetation to control dust and soil erosion.  His 
service records indicate he served with the 4228th CIVENGRON 
in Columbus Air Force Base as a groundskeeper and with the 
454th CESq.  At Wakkanai Air Station, he served with the 6986 
SctyGp.  At Moody Air Force Base he served with the 3550 AB 
Gp.

At his April 2007 video conference hearing, the veteran 
testified that he was exposed to chemical agents (to include 
Agent Orange, DDT, TCE, and PCE) while performing his duties 
in the military.  Therefore, on remand, the veteran should be 
asked to provide additional lay or written evidence regarding 
his alleged exposure to chemical agents (including Agent 
Orange, DDT, TCE, and PCE) in service.  If sufficient 
information is provided, an attempt to verify the types of 
chemicals used at those Air Bases as well as whether Agent 
Orange was used should be conducted through official sources.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers (including Dr. P.) who have 
treated him for his type II diabetes 
mellitus at any time.  After securing the 
necessary release(s), the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.

3.  Ask the veteran to provide 
additional lay or written evidence 
regarding his alleged exposure to 
chemical agents (including Agent 
Orange, DDT, TCE, and PCE) in service, 
such as the specific locations, dates 
(within a two-month time frame), and 
activities involved.  

4.  Attempt to verify through official 
sources to include National Archives 
and Records Administration (NARA) and 
the Air Force Historical Research 
Agency, whether Agent Orange, DDT, TCE, 
and PCE were used at Columbus Air Force 
Base in Mississippi from February 1960 
to July 1965 by roads and grounds 
specialists and service call clerks; at 
Wakkanai Air Station in Japan from 
January 1966 to December 1966 as a snow 
remover equipment operator and a work 
control supervisor; and at Moody Air 
Force Base in Georgia from December 
1966 to October 1967 as a work control 
specialist, as well as whether Agent 
Orange was stored or buried at those 
bases.  The veteran's service records 
indicate he served with the 4228th 
CIVENGRON in Columbus Air Force Base 
and with the 454th CESq; at Wakkanai Air 
Station with the 6986 SctyGp; and at 
Moody Air Force Base with the 3550 AB 
Gp. 

5.  If the veteran's claimed exposure 
to chemicals is corroborated, then send 
the veteran's claims file to a VA 
endocrinologist for an opinion as to 
whether the veteran's corroborated 
chemical exposure in service more 
likely, less likely, or at least as 
likely as not caused him to develop 
diabetes mellitus.  The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is 
so evenly divided that, in the 
examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.  The examiner should 
provide a rationale for his/her 
opinions, to include medical treatise 
support, if possible.  

6.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

